12/29/2014                                                                     TDCJ Offender Details
                                                                                                              4^4* Z Q-&J
        Texas Department of Criminal Justice                                                           TDCJ Home
                                                                                                                   Q   New Offender Search




   Offender Information Details
   ^Return-to SearclrHst^



   SID Number:                                                            04174108

  TDCJ Number:                                                            00677155

   Name:                                                                  JOSLIN.WAYNE LEE

   Race:                                                                  W

   Gender:                                                                M

   DOB:                                                                   1971-05-08

   Maximum Sentence Date:                                                 2024-11-05

   Current Facility:                                                       ELLIS

   Projected Release Date:                                                2017-12-21

   Parole Eligibility Date:                                               2013-10-29

   Offender Visitation Eligible:                                           NO

   The offender is temporarily ineligible for visitation. Please call the offender's
   unit for any
   additional information.

   The visitation information is updated once daily during weekdays and multiple
   times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information


http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid= 04174108                                                          1/2
12/29/2014                                                                    TDCJ Offender Details

   Offense History
      Offense                      n«««<,«                     Sentence               ^#N11„<.„       ,>„„„ Mn  Sentence
         Date                      Offense                          Dgte              County          Case No. (YY.MM.DD)
      1988-03-31              BURG OF HABIT                     1989-03-02           GALVESTON        88CR-0728   10-00-00

      1988-03-31            AGGASLTONP.O.                       1989-03-02           GALVESTON        88CR-0727   10-00-00

                      BURG BLDG W/l TO COMMIT
      1994-01-18                                                1994-06-01            HARRIS           9401619    30-00-00
                                     THEFT

     2012-05-12               DDLY CONDUCT                      2013-05-14            HARRIS      134743601010    5-00-00

                       CRIMINAL MISCHIEF $1500-
     2013-03-03                                                 2013-05-14            HARRIS      137944801010    4-00-00
                                $20K




     Return to.Search'list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminCob.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                    TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=04174108                                           2/2